DETAILED ACTION
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
Naderi (US 8,907,829) is considered the closest prior art to the claimed invention. Naderi discloses (Fig. 4A) a block diagram of an input sampling network (400a) for a delta-sigma ADC (Figs. 2-3). The sampling network (400a) comprises two sampling capacitors 410a-410b, two feed-back capacitors 430a-430b, two integration capacitors 414a-414b, and an operational amplifier 412. The sampling network (400a) operates in accordance with a clock signal CLK and the complement of which is a signal CLK’. Each of clock signals CLK and CLK’ may define clock cycles includes a first phase when clock signal CLK is high and clock signal CLK’ is low and a second phase when clock signal CLK is low and clock signal CLK’ is high. Each phase is divided into a first period CLKR and a second period CLKF. During each phase, clock signals CLKR and CLKF are complements of each other (shown in Fig. 4A or 4B). During the first period of the first phase of each cycle, switches 402, 408, and 422 are closed, and the feedback voltages DAC+ and DAC- from the feedback DAC 307 (Fig. 3) are coupled to the input plates of sampling capacitors 410a and 410b, respectively, and thus will pre-charge such input plates to the voltages DAC+ and DAC-, respectively. During the second period of each first phase of each cycle, switches 402, 408, and 424 are closed and charges proportional to the voltages v+ and v- at the inputs to the input sampling network 400a are respectively sampled onto crossed-coupled sampling capacitors 410a and 410b, respectively. During the second phase of each cycle, switches 404 and 406 are closed, and during the first period CLKR of the second phase, switch 422 is closed, which pre-charges the sampling capacitors 410a and 410b. Then, during the second period CLKF of the second phase, switch 424 is closed and the input voltages v+ and v- + and DAC- are applied to the feedback capacitors 430a and 430b during each phase via switches 426 and 428, thus performing double sampling for the feedback voltage signals (col. 5, lines 13-43).

Regarding claims 1-7, Naderi fails to teach or fairly suggest the claimed invention as a whole, in particular, the features of: during the first operation (phase/period/cycle), both a first terminal of the first sampling capacitor and a first terminal of the second sampling capacitor are coupled to the first input signal, both a first terminal of the third sampling capacitor and a first terminal of the fourth sampling capacitor are coupled to the second input signal; and during the second operation (phase/period/cycle), the first terminal of the first sampling capacitor coupled a first feedback signal, and the first terminal of the second sampling capacitor coupled to a second input signal, the first terminal of the third sampling capacitor coupled to a second feedback signal, and the first terminal of the fourth sampling capacitor coupled to the second input signal. These features are novel and not obvious to a skilled person in the art. Therefore, the claims are allowed. 

Regarding claims 8-14, Naderi fails to teach or fairly suggest the claimed invention as a whole, in particular, the features of: during the first operation (phase/period/cycle), both a first terminal of the first sampling capacitor and a first terminal of the second sampling capacitor are coupled to the first input signal, both a first terminal of the third sampling capacitor and a first terminal of the fourth sampling capacitor are coupled to the second input signal; and during the second operation (phase/period/cycle), the first 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809